DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-29, drawn to compounds, and species election of Compound 26:
	
    PNG
    media_image1.png
    166
    258
    media_image1.png
    Greyscale
, in the reply filed on August 9, 2021, is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30, 32 and 33 (Group II, drawn to method of use) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020, March 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, submitted herewith.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


5.	Claims 1-20 and 27 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, support cannot be found for all compound species of Formula I, as instantly claimed.
6.	 The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. See MPEP § 2163 II.A.3(a) ii), For each claim drawn to a genus: A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 	Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. 
	Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). 
7.	In the instant case, it is evident that the genus of compounds embraced by Formula (I) have substantial variance, for example the bicyclic moiety alone encompasses both carbocyclic and heterocyclic moieties including tetralin, dihydroquinoline, dihydroisoquinoline, dihydroquinazoline, dihydrobenzopyridazine, benzomorpholine, benzothiazine, benzodioxane, etc; while “A”, “R1” and “R2” each encompass hydrogen, alkyl, heteroalkyl, carbocycle, heterocycle, heteroaryl, etc, which are not obvious variants of each other and demonstrate a range of antibacterial efficacy.  Indeed, the genus is virtually without limit, embracing hundreds of millions of potential compounds bearing no structural resemblance to one another whatsoever.  Yet, the instant Specification discloses only approximately 41 structurally related compound species within Formula I in Tables 1-7, which demonstrate markedly different activity, see e.g. in Table 1, wherein Compound 6 is significantly less effective at inhibiting bacterial growth than Compound 1, for example. 
8.	While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. 
9.	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
	As such, claims 1-20 and 27 are rejected.
Claim Objections
10.	Claims 21-26, 28 and 29 are objected to as being dependent upon a base claim rejected under 35 USC 112(a).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
12.	Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11-16 and 19-23 of U.S. Patent No. 10,407,421 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘421 patent recite a compound of Formula I:

    PNG
    media_image2.png
    162
    305
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein “A1” can be a 10-membered bicyclic aromatic ring with 1-4 heteroatoms selected from O, S, N, or NH,  “W” is a bond or O; “X” is N or C; “Y” can be a bond; “Z” can be C1 alkylene; and the remaining variables are as defined in the claim, which are chromane monobactams having antibacterial activity. Claims 2-5, 8, 11-16 and 19-23 limit the compound(s) of Formula I. Claim 21 limits wherein a compound of claim 1 is in a pharmaceutical composition.  Claims 22-23 limit wherein the pharmaceutical composition further comprises a beta-lactamase inhibitor.
	Instant claim 1 recites a compound of Formula I: 

    PNG
    media_image3.png
    237
    284
    media_image3.png
    Greyscale
or a pharmaceutically acceptable salt thereof, that overlaps with the patented genus of compounds of the ‘421 patent wherein instant “L” is absent; instant “R1” and “R2” are each hydrogen;  instant “Q” is is N or C; instant “W” is a bond or O; and the remaining variables are as defined in the claims. Instant claims 2-26 limit the compound(s) of Formula I.  Instant claim 27 limits wherein a compound of claim 1 is in a pharmaceutical composition.  Instant claims 28-29 limit wherein the pharmaceutical composition further comprises a beta-lactamase inhibitor. 
	As such, nothing unobvious is seen in picking and choosing from the various substituents on the same core structure of chromane monobactams having antibacterial activity that were previously patented as the genus of compounds of Formula I in the ‘421 patent.

Conclusion
13.	In conclusion, claims 1-30, 32 and 33 are present in the application.  Claims 30, 32 and 33 are presently withdrawn as directed to non-elected subject matter.  Claims 1-29 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611